Citation Nr: 0837074
Decision Date: 10/28/08	Archive Date: 01/16/09

DOCKET NO. 07-20 177                   DATE OCT 28 2008 

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas 

THE ISSUE 

Entitlement to an earlier effective date than January 4, 2006, for the assignment of a 100 percent disability rating for post-traumatic stress disorder (PTSD). 

REPRESENTATION 

Veteran represented by: 	Veterans of Foreign Wars of the United States 

WITNESS AT HEARING ON APPEAL 

The veteran 

ATTORNEY FOR THE BOARD 

Cory L. Carlyle, Associate Counsel 

INTRODUCTION 

The veteran served on active duty from March 1992 to June 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the RO in North Little Rock, Arkansas, which assigned the veteran a 100 percent temporary total disability rating based on hospitalization for PTSD from January 4, 2006, and a 50 percent disability rating from March 1, 2006, and from a November 2006 rating decision, which assigned the veteran a schedular 100 percent disability rating from January 4, 2006. 

The veteran testified before the undersigned at a February 2008 Travel Board hearing, a transcript of which is associated with the file.
 
In August 2004, the veteran requested an earlier effective date for service connection of PTSD. Although the RO sent the veteran a letter in August 2004 acknowledging receipt of this claim, it was never adjudicated. This matter is referred to the RO in the first instance. 

The appeal is REMANDED to the RO via the Appeals Management Center CAMC), in Washington, DC. VA will notify the veteran if further action is required. 
2 


 
 
REMAND 
In order to fully consider the issues raised in this case, all medical records from the year prior to the veteran's February 16, 2006, claim for an increased rating for PTSD must be associated with the file. The February 2006 treatment records from her hospitalization at the V A facility in Bay Pines, Florida state that she had been receiving individual, outpatient psychotherapy at the Memphis V AMC since June 2005. Moreover, the veteran's form 21-4142 states the dates of her treatment at the Memphis V AMC to be from 2001-2006. On remand, these records must be 
obtained and associated with the claims folder. 
Accordingly, the case is REMANDED for the following action: 
1. Obtain all mental health treatment records associated with the veteran from any V AMC, including the Memphis, Little Rock, and Bay Pines facilities, between 
February 2005 and February 2006. 
2. Then, the RO should readjudicate the claim on the merits. If the benefits sought are not granted, the veteran and her representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the 
Board for further review. 
The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). 
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
3 


 
 
action must be handled in an expeditious manner. See 38 U.S.c. §§ 5109B, 7112 (West Supp. 2008). 

K.PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals 
Under 38 U.S.C. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2007). 
4 
